I N      T H E          C O U R T            O F        A P P E A L S

                                                                                                                                            FILED
                                                                                                                                                 March 3, 1998
W .     S T E V E N     R E N F R O ,       J R . ,                                    )                K N O X         C I R C U I T
                                                                                                                                      Cecil Crowson, Jr.
                                                                                       )                C . A .         N O . 0 3 A 0 Appellate- CC ourt0 Clerk 7
                                                                                                                                      1 - 9 7 1 0    V - 0 4 4
                                                                                       )
                        P l a i n t i f f - A p p e l l a n t                          )
                                                                                       )
                                                                                       )
                                                                                       )
v s .                                                                                  )                H O N . D A L E            W O R K M A N
                                                                                       )                J U D G E
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
J O H N     D O E ,                                                                    )                R E V E R S E D          A N D      R E M A N D E D
                                                                                       )
                        D e f e n d a n t - A p p e l l e e                            )




D A I L     R .     C A N T R E L L ,                C a n t r e l l ,                     P r a t t            &       V a r s a l o n a ,          C l i n t o n ,            f o r
A p p e l l a n t .


J A N E T     L .  H O G A N ,    H o g a n   &     H o g a n ,                                         K n o x v i l l e ,              f o r     A p p e l l e e          O h i o
C a s u a l t y I n s u r a n c e . C o m p a n y .




                                                                      O       P        I     N     I      O         N



                                                                                                                                                         M c M u r r a y ,        J .



            T h i s     i s    a n      a p p e a l         f r o m       a           s u m m a r y            j u d g m e n t           e n t e r e d      i n     f a v o r     o f

O h i o     C a s u a l t y          I n s u r a n c e         C o m p a n y ,                    a n         u n n a m e d        p a r t y      b r o u g h t         b e f o r e

t h e     c o u r t     p u r s u a n t        t o      T . C . A .               §        5 6 - 7 - 1 2 0 6 .                 T h e      q u e s t i o n         b e f o r e     u s

i s     w h e t h e r      t h e      p l a i n t i f f ,             S t e v e n                R e n f r o ,           i s     a n      i n s u r e d       w i t h i n       t h e
m e a n i n g              o f         O h i o          C a s u a l t y ' s                u n i n s u r e d                   m o t o r i s t             ( U M )           p o l i c y             p r o v i -

s i o n s .               T h e          p r e c i s e               i s s u e      i s          w h e t h e r           t h e         p l a i n t i f f ,                 a t         t h e       t i m e         o f

h i s       i n j u r y ,                  w a s        " o c c u p y i n g "                    t h e         c o v e r e d             v e h i c l e              a s          t h a t           t e r m         i s

d e f i n e d             i n          t h e       p o l i c y           u n d e r         c o n s i d e r a t i o n .                          T h e        t r i a l            c o u r t          f o u n d ,

o n         m o t i o n                 f o r           s u m m a r y              j u d g m e n t ,                    t h a t              t h e         p l a i n t i f f                     w a s           n o t

" o c c u p y i n g "                      t h e        v e h i c l e .                    W e       r e v e r s e               t h e          j u d g m e n t                  o f       t h e             t r i a l

c o u r t .



              T h e          f a c t s             a r e        n o t       i n     d i s p u t e .                    O n      A u g u s t             3 1 ,      1 9 9 4 ,             p l a i n t i f f ,

w h o       w a s         e m p l o y e d               a s      a      g e n e r a l            c o n s t r u c t i o n                     l a b o r e r ,             r e c e i v e d                 a     c a l l

f r o m       h i s             s u p e r v i s o r ,                   B r e n t         T h o r n e l l ,                  w h o       i n f o r m e d                 h i m         t h a t       h e         a n d

a     f e l l o w            e m p l o y e e ,                  B i l l         H u d l o w ,            h a d         r u n         o u t       o f      g a s o l i n e                 o n      t h e         w a y

t o     a      w o r k             s i t e .               T h o r n e l l               a s k e d         t h e             p l a i n t i f f              t o      b r i n g                 t h e m         s o m e

f u e l        t o           s e r v i c e                 t h e          t r u c k .                 T h e            t r u c k             d r i v e n           b y           T h o r n e l l                 w a s

i n s u r e d             u n d e r             t h e          O h i o      C a s u a l t y ' s                  U M         p o l i c y .



              U p o n              h i s           a r r i v a l            a t      t h e           s i t e ,           p l a i n t i f f                 p a r k e d                 h i s       v e h i c l e

t h r e e           t o          f o u r        f e e t              b e h i n d         t h e       d i s a b l e d                 t r u c k .                 T h e       v e h i c l e s                   w e r e

p a r k e d           o n         t h e         r i g h t             s i d e      o f       t h e        r o a d ,            n o t         e n t i r e l y               b u t         m o s t l y             o f f

t h e       p a v e m e n t .                        P l a i n t i f f               b r o u g h t               t w o          c a n s          o f       g a s o l i n e                 a n d             b e g a n

p o u r i n g             t h e          f i r s t            i n t o      t h e         t r u c k ' s           t a n k .              T h e          t a n k      w a s          l o c a t e d               n e a r

t h e        r e a r             o f        t h e          d r i v e r ' s               s i d e         o f       t h e          v e h i c l e .                   A f t e r              t h e             f i r s t

c o n t a i n e r                  w a s            e m p t y ,            T h o r n e l l               b e g a n              f i l l i n g              t h e           t a n k              w i t h          t h e

s e c o n d           c o n t a i n e r .




                                                                                                          2
             A s       t h i s           w a s       o c c u r r i n g ,                t h e       p e r s o n s              p r e s e n t            h e a r d                t h e       s c r e e c h

o f     b r a k e s         a n d         s a w      a n         o u t - o f - c o n t r o l                c a r        c o m i n g            a r o u n d                t h e         c u r v e     a n d

h e a d i n g            f o r       t h e          t r u c k .                H u d l o w          s h o u t e d              " r u n ! "             a n d       t h e             m e n       s c a t -

t e r e d .            T h o r n e l l               r a n         a c r o s s          t h e       r o a d         a n d         d i v e d           i n t o          a         d i t c h .           T h e

p l a i n t i f f            a n d         H u d l o w             r a n       a w a y         f r o m      t h e           r o a d      a n d          t h e          t r u c k ,             a c r o s s

a n       a d j a c e n t            l a w n .                W h e n          t h e y          s a w      a n d         h e a r d            t h e       a p p r o a c h i n g                      c a r ,

p l a i n t i f f                a n d       H u d l o w             w e r e         s t a n d i n g              b e t w e e n           t h e          t w o              v e h i c l e s            a n d

p l a i n t i f f            w a s         p l a c i n g             t h e         e m p t y       g a s      c a n         i n       t h e      b a c k          o f            t h e       i n s u r e d

t r u c k .



             T h e          c a r          c a r e e n e d                 o f f         t h e          r o a d          a n d         s t r u c k              t h e              p l a i n t i f f ,

d r a g g i n g            h i m          f o r          a b o u t           1 0 0       y a r d s .                T h e         d r i v e r           o f        t h e             c a r       n e v e r

s t o p p e d            a n d           h a s           n o t        b e e n          i d e n t i f i e d                  n o r        a p p r e h e n d e d .                               H u d l o w

t e s t i f i e d            t h a t             t h e       c a r         w a s       a p p r o x i m a t e l y                    e i g h t e e n              t o          t w e n t y            f e e t

f r o m        t h e             r o a d           a t           t h e         p o i n t            w h e r e            i t          s t r u c k               t h e              p l a i n t i f f .

P l a i n t i f f            s u s t a i n e d                   s e r i o u s           i n j u r i e s            a n d         t e s t i f i e d              t h a t             h e       h a s     n o

m e m o r y        o f       t h e         e n t i r e             i n c i d e n t .



             P l a i n t i f f                     f i l e d               t h i s          l a w s u i t                a g a i n s t                 t h e                u n i d e n t i f i e d

m o t o r i s t ,                S t a t e          F a r m          M u t u a l           I n s u r a n c e                C o m p a n y              ( t h e             U M       i n s u r a n c e

c a r r i e r          f o r         t h e        t r u c k          h e       h a d       d r i v e n            t o       t h e      s i t e          o f      t h e             a c c i d e n t ) ,

a n d       d e f e n d a n t                O h i o             C a s u a l t y           G r o u p          o f           I n s u r a n c e                 C o m p a n i e s .                      T h e

t r i a l      c o u r t            g r a n t e d                s u m m a r y         j u d g m e n t             i n       f a v o r         o f      S t a t e                F a r m .           T h a t

j u d g m e n t            i s       n o t        i n v o l v e d              i n       t h i s        a p p e a l .




                                                                                                    3
          A s             s t a t e d                          e a r l i e r ,               t h e       d e t e r m i n a t i v e             i s s u e            i n          t h i s         c a s e             i s

w h e t h e r             p l a i n t i f f                              w a s       " o c c u p y i n g "               t h e      d i s a b l e d      t r u c k ,               a s       t h a t             t e r m

i s   d e f i n e d             b y            t h e                     d e f e n d a n t ' s           U M      i n s u r a n c e         p o l i c y .                   I f        h e     w a s ,             t h e

p o l i c y       p r o v i d e s                                c o v e r a g e              f o r       h i s         i n j u r i e s .            T h e         U M       p o l i c y               s t a t e s

t h a t   " ' o c c u p y i n g '                                        m e a n s     i n ,         u p o n ,         g e t t i n g      i n ,      o n ,         o u t         o r     o f f . "                 T h e

c o n t r o v e r s y                  r e v o l v e s                                a r o u n d              w h e t h e r           p l a i n t i f f                 c a n           f a i r l y                 b e

d e t e r m i n e d             t o            h a v e                     b e e n     " u p o n "         t h e        i n s u r e d       t r u c k        w i t h i n               t h e         m e a n i n g

o f   t h e       p o l i c y .



          O u r             i n t e r p r e t a t i o n                                     o f      d e f e n d a n t ' s             p o l i c y       i s         g u i d e d               b y           t h e s e

w e l l - e s t a b l i s h e d                                      p r i n c i p l e s :


                               T h e                 a n         a l
                                                                   y s i s u s e d i n c o n s t r u i n g i n s u r a n c e p o l i                                                         c i e     s
          i   s             w e l l                    s       e t
                                                                 t l e d .          " I n s u r a n c e   c o n t r a c t s    l i k e     o                                                 t h e     r
          c   o n         t r a c t        s             s      h o
                                                                  u l d b e c o n s t r u e d s o a s t o g i v e e f f e c t t o                                                              t h     e
          i   n t         e n t i o        n            a      n d  e x p r e s s l a n g u a g e o f t h e p a r t i e s . " B l a y                                                        l o c     k
          &           B    r o w n                 C o         n s
                                                                 t r u c t i o n , I n c . v . A I U I n s u r a n c e C o . ,                                                                 7 9     6
          S   .   W       . 2 d 1          4         6 ,             1
                                                                   4 9 ( T e n n . A p p . 1 9 9 0 ) .            W o r d s i n a n i n                                                      s u r     -
          a   n   c       e p o l      i            c y            a
                                                                 r e g i v e n t h e i r c o m m o n a n d o r d i n a r y m e a n                                                           i n g     .
          W   h   e       r e l a          n         g u         a g
                                                                   e i n a n i n s u r a n c e p o l i c y i s s u s c e p t i b l                                                           e o       f
          m   o   r       e t h a          n               o     n e r e a s o n a b l e i n t e r p r e t a t i o n , h o w e v e r , i                                                     t i       s
          a   m   b       i g u o u        s         .          S e e e . g . , M o s s v . G o l d e n R u l e L i f e I n s u r                                                            a n c     e
          C   o   .       , 7 2 4                    S .     W . 2 d 3 6 7 , 3 6 8 ( T e n n . A p p . 1 9 8 6 ) .                 W h e r e                                                   t h     e
          a   m   b       i g u o u        s               l a n g u a g e l i m i t s t h e c o v e r a g e o f a n i n s u r                                                               a n c     e
          p   o   l       i c y ,              t        h a t l a n g u a g e m u s t b e c o n s t r u e d a g a i n s t                                                                      t h     e
          i   n   s       u r a n c        e              c o m p a n y a n d i n f a v o r o f t h e i n s u r e d .                A l l s                                                 t a t     e
          I   n   s       u r a n c        e             C o . v . W a t t s , 8 1 1 S . W . 2 d 8 8 3 , 8 8 6 ( T e n n . 1 9                                                               9 1 )     .


T a t a   v .             N i c h o l s ,                            8 4 8       S . W . 2 d          6 4 9 ,          6 5 0     ( T e n n .      1 9 9 3 ) .



          T h e             S u p r e m e                          C o u r t         i n      T a t a      w a s         p r e s e n t e d        w i t h      a         q u e s t i o n                   o f     l a w

i d e n t i c a l             t o      t h a t                           p r e s e n t e d            h e r e .           S i n c e      T a t a ,      i n         o u r         v i e w ,            i s         t h e

p r e v a i l i n g              l a w ,                       w e         w i l l         f o l l o w         t h e      T a t a      a n a l y s i s .                 T h e         T a t a         c o u r t ,

                                                                                                                  4
c o n s t r u i n g                     i d e n t i c a l            l a n g u a g e            i n         a     U M         i n s u r a n c e                 p o l i c y ,            d e t e r m i n e d

t h a t         t h e                w o r d       " u p o n "           " h a s       n o          p r e c i s e                   m e a n i n g              a n d         i s ,       t h e r e f o r e ,

s u f f i c i e n t l y                         a m b i g u o u s            u n d e r              t h e         c i r c u m s t a n c e s                            o f         t h i s       c a s e     t o

r e q u i r e                  c o n s t r u c t i o n . "                    I d .       a t         6 5 1 .



            T h e                   f a c t s        i n       T a t a      a r e       q u i t e               s i m i l a r                 t o      t h o s e             i n      t h e       p r e s e n t

c a s e .              I n            t h a t      c a s e       t h e      p l a i n t i f f                   w a s         c r u s h e d             b e t w e e n                t w o      v e h i c l e s

w h e n         a n                u n i n s u r e d           m o t o r i s t          c r a s h e d                   i n t o         t h e          c a r s           w h i l e           p l a i n t i f f

w a s     t r y i n g                   t o       j u m p - s t a r t          o n e          o f      t h e m            o n         t h e         s i d e       o f         t h e      r o a d .         T h e

c o u r t             e n g a g e d               i n      a     t h o r o u g h              r e v i e w               o f         t h e           o u t - o f - s t a t e                   j u r i s d i c -

t i o n s             t h a t             h a d         c o n s t r u e d             t h e         t e r m             " u p o n "                 w i t h i n              t h e      c o n c e p t        o f

" o c c u p y i n g . "                            I d .       a t       6 5 1 - 5 3 .                I n        s o          d o i n g ,              t h e       c o u r t             r e j e c t e d       a

n a r r o w            a n d            c o n s t r i c t i v e              c o n s t r u c t i o n                          o f      t h e s e          t e r m s ,                s t a t i n g :


                                        O t h e r    j u r i s d i c t i o n s , h o w e v e r ,  h a v e   n o t    d e f i n                                                                    e d
            "     o    c       c     u p y i n g " s o n a r r o w l y , a n d t h e m a j o r i t y o f j u r i s d i                                                                            c -
            t     i    o       n     s h o l d t h a t " o c c u p y i n g , " a s d e f i n e d i n t h e p o l i c i                                                                            e s
            b     e    f       o     r e t h e C o u r t , i n c l u d e s t h o s e w h o c a n e s t a b l i s h                                                                                  a
            c     e    r       t     a i n " r e l a t i o n s h i p " w i t h t h e i n s u r e d c a r a t t h e t i                                                                            m e
            o     f        t        h e a c c i d e n t . I n s e t t i n g o u t t h e c r i t e r i a t o c o n s i d                                                                           e r
            i     n            d     e t e r m i n i n g w h e t h e r t h i s r e l a t i o n s h i p e x i s t s , c o u r                                                                      t s
            h     a    v       e       l o o k e d t o f a c t o r s s u c h a s t h e p r o x i m i t y b e t w e e n t                                                                          h e
            c     l    a       i     m a n t a n d t h e i n s u r e d c a r i n t i m e , d i s t a n c e , a                                                                                    n d
            g     e    o       g     r a p h y , a s w e l l a s t h e i n t e n t o f t h e c l a i m a n t .           T h e                                                                    s e
            j     u    r       i     s d i c t i o n s h a v e s t r u g g l e d t o d e v e l o p a n a n a l y s i s w h i                                                                      c h
            d     e    t       e     r m i n e s a " r a t i o n a l l i m i t " t o t h e a c t i v i t y t h a t m a y                                                                          b e
            s     a    i       d        t o b e e n c o m p a s s e d w i t h i n t h e t e r m " o c c u p y i n g . "


I d .     a t          6 5 1 .




                                                                                                        5
            T h e           T a t a      c o u r t        c i t e d             a n d         a p p l i e d            t h e     t e s t        e s t a b l i s h e d                 b y     t h e

c o u r t         i n       U t i c a       M u t .       I n s .           C o .           v .       C o n t r i s c i a n e ,                 4 7 3      A . 2 d          1 0 0 5         ( P a .

1 9 8 4 ) ,         w h i c h          u t i l i z e d           t h e          f o l l o w i n g               c r i t e r i a :


            ( 1 ) t h e r e i s a c a u s a l r e l a t i o n o r c o n n e c t i o n                                                                   b e t w e e n         t h e
            i n j u r y a n d t h e u s e o f t h e i n s u r e d v e h i c l e ;

            ( 2 ) t h e p e r s o n a s s e r t i n g c o v e r a g e m u s t b e i n a r e a s o n a b l y
            c l o s e     g e o g r a p h i c p r o x i m i t y  t o   t h e   i n s u r e d v e h i c l e ,
            a l t h o u g h t h e p e r s o n n e e d n o t b e a c t u a l l y t o u c h i n g i t ;

            ( 3 ) t h e p e r s o n m u s t b e v e h i c l e o r i e n t e d                                                                         r a t h e r           t h a n
            h i g h w a y o r s i d e w a l k o r i e n t e d a t t h e t i m e ;                                                                    a n d

            ( 4 ) t h e p e r s o n m u s t                                      a l s o b e e n g a g e d i n a t r a n s a c t i o n
            e s s e n t i a l t o t h e u s e                                   o f t h e v e h i c l e a t t h e t i m e .


I d .     a t       6 5 2 .



            S u b s e q u e n t                 T e n n e s s e e                 d e c i s i o n s                   a d d r e s s i n g               t h i s        i s s u e            h a v e

a p p l i e d            t h e      U t i c a       t e s t .              Y o u n g e r               v .      R e l i a n c e          I n s .          C o . ,       8 8 4         S . W . 2 d

4 5 3 ,         4 5 7       ( T e n n .         A p p .         1 9 8 3 ) ;             M i l l e r             v .      M a b e ,           9 4 7       S . W . 2 d          1 5 1 ,         1 5 4

( T e n n .             A p p .       1 9 9 7 ) .           T h e           T a t a               c o u r t       h e l d          t h a t       t h e          p l a i n t i f f             w a s

" u p o n "         a n d         " o c c u p y i n g "               b o t h       v e h i c l e s              b e t w e e n          w h i c h         h e       w a s     c r u s h e d ,

a n d     t h e r e f o r e             c o v e r e d           b y      t h e        U M         p o l i c i e s          o f     b o t h       d e f e n d a n t s .                I d .     a t

6 5 3 .



                   A p p l y i n g           t h i s       a n a l y s i s                  t o       t h e      p a r t i c u l a r             f a c t u a l          c o n t e x t           o f

t h e       p r e s e n t               c a s e ,         w e           a r e           o f          t h e        o p i n i o n              t h a t         p l a i n t i f f                w a s

s u f f i c i e n t l y                " v e h i c l e - o r i e n t e d "                           a t      t h e      t i m e       o f      t h e       a c c i d e n t             t o     b e

f a i r l y         c o n s t r u e d            a s      " u p o n "               t h e           i n s u r e d          v e h i c l e             u n d e r       t h e      p o l i c y .


                                                                                  6
A s     w a s         t h e       T a t a             p l a i n t i f f ,                 h e       w a s          e n g a g e d                  i n         a t t e m p t i n g                t o       s e r v i c e

t h e      d i s a b l e d               i n s u r e d               v e h i c l e .                      T h u s ,             h e         w a s             c l e a r l y             " e n g a g e d                i n     a

t r a n s a c t i o n                   e s s e n t i a l                    t o          t h e       u s e              o f          t h e             v e h i c l e                 a t       t h e          t i m e . "

A c c o r d i n g               t o      H u d l o w ' s                u n d i s p u t e d                       t e s t i m o n y ,                         p l a i n t i f f                h a d       b e e n           i n

p h y s i c a l               c o n t a c t             w i t h         t h e          t r u c k             a n d         w a s            i n         c l o s e              p r o x i m i t y               t o       i t ,

i f       n o t          a c t u a l l y                    t o u c h i n g                 i t ,           w h e n              t h e             h i t - a n d - r u n                        d r i v e r              a p -

p r o a c h e d .                F u r t h e r , p l a i n t i f f ' s i n j u r y o c c u r r e d i n r e l a t i v e l y c l o s e

p r o x i m i t y              t o       t h e         t r u c k ,            a n d         o n l y          a         m a t t e r            o f         a         f e w         s e c o n d s          a f t e r           h e

r a n      a w a y        f r o m             i t .          W e     f i n d           p l a i n t i f f                  h a d            n o t          " s e v e r e d               h i s      r e l a t i o n -

s h i p "         w i t h             t h e       i n s u r e d                v e h i c l e                 b y         r u n n i n g                    a w a y            i n       a n       a t t e m p t               t o

a v o i d         b e i n g            h i t          b y      t h e         c a r .



                T h e p a r t i e s c i t e t h r e e s u b s e q u e n t T e n n e s s e e c a s e s a s p e r t i n e n t

t o       o u r        a n a l y s i s :                       Y o u n g e r               a n d           M i l l e r ,                   s u p r a ,                a n d          t h e       u n r e p o r t e d

c a s e         o f      B r o w n              v .          W h i t e ,            1 9 9 6           W L          1 1 8 5 8 6 ,                   N o .             0 3 A 0 1 - 9 5 0 9 - C V - 0 0 3 0 8

( T e n n .            A p p .           M a r .             1 9 ,           1 9 9 6 ) .                    B r o w n             d e a l t                   e x c l u s i v e l y                    w i t h           t h e

i n t e r p r e t a t i o n                      o f         t h e      c o n c e p t                o f          " e n t e r i n g "                         a s      o p p o s e d             t o       " u p o n , "

a     c o n c e p t             n o t          a p p l i c a b l e                  o r         r e l e v a n t                 h e r e .                     I d .         a t       * * 3 .           S i g n i f i -

c a n t l y ,           i n       b o t h             Y o u n g e r            a n d         M i l l e r ,                t h e            p l a i n t i f f s                      w e r e      e n g a g e d               i n

a c t i v i t i e s               e n t i r e l y                  u n r e l a t e d                t o          t h e         s e r v i c e                  o r       o p e r a t i o n                o f      t h e i r

r e s p e c t i v e                  v e h i c l e s .                  Y o u n g e r ,                   8 8 4          S . W . 2 d                a t         4 5 6          ( p l a i n t i f f               " t o o k

e q u i p m e n t               f r o m          h i s         t r u c k            a n d         w e n t              i n t o         a      f i e l d                o r          d i t c h      t o         r e p a i r

t h e       d o w n e d               p o w e r             l i n e s "            w h e n          i n j u r e d ) ;                      M i l l e r ,                    9 4 7      S . W . 2 d             a t       1 5 2

( p l a i n t i f f                   s t a n d i n g                  i n          m i d d l e                  o f           r o a d ,                t h r e a d i n g                     p o w e r              c a b l e

b e t w e e n           t r e e          b r a n c h e s                w h e n            i n j u r e d ) .                       W e        t h u s                b e l i e v e             t h e       p r e s e n t

                                                                                           7
f a c t s       t o       b e    d i s t i n g u i s h a b l e                      f r o m     Y o u n g e r           a n d      M i l l e r         a n d      a n a l o g o u s

t o   T a t a .



            F i n a l l y ,          t h e          f o l l o w i n g               s t a t e m e n t           b y      t h e      T a t a      c o u r t ,          m a d e          i n

r e s p o n s e            t o     t h e           c o n t e n t i o n                t h a t       t h e         d e f i n i t i o n            o f           " u p o n "           a n d

" o c c u p y i n g "            w i t h i n          a      U M          p o l i c y         s h o u l d         b e      n a r r o w l y         c o n s t r u e d ,                 i s

e q u a l l y           a p p l i c a b l e          h e r e :


                                  T h i s h o l d i n g i s c o n s i s t e n t w i t h t h e p u r p o s e                                                           o    f
            T   e   n   n e s s e e ' s u n i n s u r e d m o t o r i s t s t a t u t e .                      T e n n e s s e e                                      '    s
            u   n   i   n s u r e d m o t o r i s t l a w r e q u i r e s t h e i n s u r e r t o o f f                                                               e    r
            u   n   i   n s u r e d m o t o r i s t c o v e r a g e a t l e a s t e q u a l t o t h e l i m                                                           i    t
            c   a   r   r i e d        b y    t h e     n a m e d    i n s u r e d       f o r  g e n e r a l      l i a b i l i                                      t    y
            c   o   v   e r a g e .              T . C . A . § 5 6 - 7 - 1 2 0 1 ( a ) .                 T h e u n i n s u r                                          e    d
            m   o   t   o r i s t c o v e r a g e m u s t e x t e n d t o p e r s o n s l e g a l l y e n t i t l                                                     e    d
            t   o         r e c o v e r d a m a g e s f r o m a n u n i n s u r e d m o t o r i s t , i f t                                                           h    e
            d   a   m   a g e s a r i s e " o u t o f t h e o w n e r s h i p , m a i n t e n a n c e , o r u s                                                       e    "
            o   f          t h e i n s u r e d c a r .                 I d .        " O u r u n i n s u r e d m o t o r i s                                           t    s
            s   t   a   t u t e w a s e n a c t e d i n r e s p o n s e t o t h e g r o w i n g p u b l                                                               i    c
            c   o   n   c e r n o v e r t h e i n c r e a s i n g p r o b l e m a r i s i n g f r o m p r o p e r                                                     t    y
            a   n   d        p e r s o n a l i n j u r y d a m a g e i n f l i c t e d b y u n i n s u r e d a                                                        n    d
            f   i   n   a n c i a l l y i r r e s p o n s i b l e m o t o r i s t s .             I t s p u r p o s e i s                                             t    o
            p   r   o   v i d e , w i t h i n f i x e d             l i m i t s , s o m e r e c o m p e n s e t o .                                                        .
            .   p   e   r s o n s w h o r e c e i v e b o d i l y i n j u r y o r p r o p e r t y d a m a                                                             g    e
            t   h   r   o u g h t h e c o n d u c t o f a n u n i n s u r e d m o t o r i s t w h o c a n n                                                           o    t
            r   e   s   p o n d i n d a m a g e s . "                 S h o f f n e r v . S t a t e F a r m M u t u                                                   a    l
            A   u   t   o m o b i l e I n s u r a n c e C o . , 4 9 4 S . W . 2 d 7 5 6 , 7 5 8 ( T e n                                                               n    .
            1   9   7   2 ) , r e v ' d o n o t h e r g r o u n d s , S t a t e F a r m M u t u a l A u t o m                                                         o    -
            b   i   l   e        I n s u r a n c e       C o .    v .        C u m m i n g s ,     5 1 9      S . W . 2 d      7                                      7    3
            (   T   e   n n . 1 9 7 5 ) .


T a t a ,       8 4 8       S . W . 2 d       a t         6 5 4 .



            W e          a r e     o f       t h e           o p i n i o n              t h a t         t h e         a p p l i c a t i o n             o f        t h e           T a t a

a n a l y s i s            t o    t h e       f a c t s             o f         t h i s       c a s e       r e q u i r e s            a      r e v e r s a l              o f       t h e

s u m m a r y           j u d g m e n t      i n      f a v o r           o f     O h i o       C a s u a l t y .               A c c o r d i n g l y ,           t h e          o r d e r


                                                                                8
o f   t h e     t r i a l     c o u r t     g r a n t i n g       s u m m a r y     j u d g m e n t   i s   r e v e r s e d ,     a n d   t h e

c a s e   r e m a n d e d       f o r     s u c h   f u r t h e r       a c t i o n     a s   m a y   b e   n e c e s s a r y .       C o s t s

o n   a p p e a l     a r e     a s s e s s e d     t o   t h e       a p p e l l e e .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  D o n T . M c M u r r a y , J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                              9
                                                          I N     T H E         C O U R T       O F      A P P E A L S




W .     S T E V E N     R E N F R O ,            J R .                               )               K N O X      C I R C U I T
                                                                                     )               C . A .      N O . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 4 7
                                                                                     )
                        P l a i n t i f f - A p p e l l a n t                        )
                                                                                     )
                                                                                     )
                                                                                     )
v s .                                                                                )               H O N . D A L E          W O R K M A N
                                                                                     )               J U D G E
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
J O H N     D O E ,                                                                  )               R E V E R S E D        A N D     R E M A N D E D
                                                                                     )
                        D e f e n d a n t - A p p e l l e e                          )



                                                                                 J U D G M E N T


            T h i s      a p p e a l            c a m e         o n       t o       b e       h e a r d          u p o n      t h e      r e c o r d       f r o m      t h e

C i r c u i t       C o u r t      o f      K n o x          C o u n t y ,         b r i e f s         a n d     a r g u m e n t       o f    c o u n s e l .         U p o n

c o n s i d e r a t i o n           t h e r e o f ,             t h i s         C o u r t      i s      o f      t h e     o p i n i o n      t h a t     t h e r e     w a s

r e v e r s i b l e       e r r o r            i n     t h e      t r i a l          c o u r t .

            T h e      o r d e r         o f         t h e       t r i a l          c o u r t          g r a n t i n g         s u m m a r y       j u d g m e n t        i s

r e v e r s e d ,       a n d       t h e        c a s e        r e m a n d e d             f o r      s u c h      f u r t h e r       a c t i o n     a s     m a y     b e

n e c e s s a r y .             C o s t s        o n      a p p e a l           a r e       a s s e s s e d         t o     t h e     a p p e l l e e .



                                                                                                     P E R     C U R I A M